The only question presented on the appeal in this case is the sufficiency of the amount allowed by the trial court to the administrator as a fee for the services of his attorney. The matter was considered and determined by the trial court upon the hearing of the administrator's final report. The amount allowed was fixed upon evidence taken and full consideration by the trial court. It involves nothing but a question of fact and upon a consideration of the record and the evidence in the case we are satisfied that the amount allowed was fair and reasonable.
Judgment affirmed.
TOLMAN, C.J., PARKER, HOLCOMB, and MAIN, JJ., concur.